Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
The demand for which this action is brought is not an unliquidated demand within the meaning of the fourth section of the Practice Act. Its amount is fixed by the terms of the proposition made by the defendants, and of course there was no occasion for any estimate of the value of the services rendered. There is nothing in the transaction between the parties requiring the amount due, after the rendition of the services, to be liquidated. Nor is the demand an account within the meaning of the section in question. The assignor Goodwin was therefore a competent witness, and his testimony was properly admitted by the referee. The order setting aside the report and granting a new trial, on the ground that his testimony was improperly taken, is therefore erroneous, and must be reversed.
Ordered accordingly.